                        Case 19-10998-BLS             Doc 771         Filed 12/03/19        Page 1 of 13



                                IN THE UNITED STATES BANKRUPTCY COURT
                                     FOR THE DISTRICT OF DELAWARE

        ----------------------------------------------------------x
                                                                  :
        In re:                                                    :   Chapter 11
                                                                  :
        Hospital Acquisition LLC, et al.,1                        :   Case No. 19-10998 (BLS)
                                                                  :
                          Debtors.                                :   Jointly Administered
                                                                  :
        ----------------------------------------------------------x   Ref. Docket No. 720


            ORDER (I) APPROVING THE COMBINED DISCLOSURE STATEMENT AND
               PLAN ON AN INTERIM BASIS FOR SOLICITATION PURPOSES ONLY;
             (II) ESTABLISHING SOLICITATION AND TABULATION PROCEDURES;
         (III) APPROVING THE FORM OF BALLOTS AND SOLICITATION MATERIALS;
           (IV) ESTABLISHING THE VOTING RECORD DATE; (V) FIXING THE DATE,
         TIME, AND PLACE FOR THE COMBINED HEARING AND THE DEADLINE FOR
             FILING OBJECTIONS THERETO; (VI) ESTABLISHING BAR DATES FOR
         FILING PROOFS OF CLAIM FOR SECURED, PRIORITY, AND 503(b)(9) CLAIMS
          AND REQUESTS FOR ALLOWANCE OF INITIAL ADMINISTRATIVE CLAIMS;
                           AND (VII) GRANTING RELATED RELIEF

                 Upon consideration of the motion (the “Motion”)2 of the above-captioned debtors and

        debtors in possession for entry of an order: (i) approving the Combined Disclosure Statement

        and Plan, on an interim basis and for solicitation purposes only; (ii) establishing procedures for

        the solicitation and tabulation of votes to accept or reject the Combined Disclosure Statement


                 1
                    The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax
        identification number, are: Hospital Acquisition LLC (3232); Hospital Acquisition Intermediate Sub LLC (9609);
        LifeCare Holdings LLC (f/k/a Hospital Acquisition Sub I LLC) (6612); LifeCare Behavioral Health Hospital of
        Pittsburgh LLC (9835); New LifeCare Hospitals LLC (7959); New LifeCare Hospitals of Dayton LLC (2592); New
        LifeCare Hospitals of Milwaukee LLC (2428); New LifeCare Hospitals of South Texas LLC (4237); Hospital
        Acquisition Sub II LLC (7920); New LifeCare Management Services LLC (4310); New LifeCare REIT 1 LLC
        (9849); New LifeCare Hospitals of Mechanicsburg LLC (0174); New Pittsburgh Specialty Hospital LLC (7592);
        LifeCare Vascular Services, LLC (5864); New LifeCare Hospitals of North Texas LLC (4279); New LifeCare
        Hospitals of Chester County LLC (1116); New LifeCare Hospitals of Northern Nevada LLC (4534); New San
        Antonio Specialty Hospital LLC (2614); New LifeCare Hospitals of North Carolina LLC (7257); New LifeCare
        Hospitals of Pittsburgh LLC (8759); New NextCare Specialty Hospital of Denver LLC (6416); Hospital Acquisition
        MI LLC (4982); LifeCare Pharmacy Services LLC (3733); New LifeCare REIT 2 LLC (1315); New LifeCare
        Hospitals at Tenaya LLC (6891); and New LifeCare Hospitals of Sarasota LLC (8094). The Debtors’ address is
        5340 Legacy Drive, Suite 150, Plano, Texas 75024.
                 2
                   Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to them in the
        Motion or the Combined Disclosure Statement and Plan, as applicable.



25490798.7
                       Case 19-10998-BLS          Doc 771      Filed 12/03/19     Page 2 of 13



         and Plan; (iii) approving the form of ballots and solicitation materials; (iv) establishing a voting

         record date; (v) fixing the date, time, and place for the Confirmation Hearing and the deadline for

         filing objections related thereto; (vi) establishing bar dates for filing proofs of claims for secured,

         priority, and 503(b)(9) claims and requests for allowance of Initial Administrative Claims; and

         (vii) granting related relief; and this Court having jurisdiction over this matter pursuant to 28

         U.S.C. §§ 157 and 1334 and the Amended Standing Order; and this Court having found that this

         is a core proceeding pursuant to 28 U.S.C. § 157(b)(2); and this Court being able to issue a final

         order consistent with Article III of the United States Constitution; and this Court having found

         that venue of this proceeding and the Motion in this District is proper before this Court pursuant

         to 28 U.S.C. §§ 1408 and 1409; and due and proper notice of the Motion having been given; and

         it appearing that no other or further notice is required; and this Court having found that the relief

         requested in the Motion is in the best interests of the Debtors’ estates, their creditors, and other

         parties in interest; and sufficient cause appearing therefor,

                THE COURT HEREBY FINDS AS FOLLOWS:

                A.      The form of ballots attached hereto as Exhibits 1-A and 1-B (collectively, the

         “Ballots”): (i) are consistent with Official Form No. 14; (ii) adequately address the particular

         needs of these chapter 11 cases; (iii) are appropriate for the Voting Classes; and (iv) comply with

         Bankruptcy Rule 3017(d).

                B.      The Ballots need not be provided to Holders of Claims or Interests in the

         following Classes, as such Non-Voting Classes are either (i) unimpaired and are conclusively

         presumed to have accepted the Combined Disclosure Statement and Plan in accordance with

         Bankruptcy Code section 1126(f) or (ii) impaired but will neither retain nor receive any property




                                                           2

25490798.7
                         Case 19-10998-BLS         Doc 771       Filed 12/03/19    Page 3 of 13



         under the Combined Disclosure Statement and Plan and, thus, are conclusively deemed to have

         rejected the Combined Disclosure Statement and Plan under Bankruptcy Code section 1126(g):

             Class                    Type                       Status Under Plan          Voting Status
              1        Priority Non-Tax Claims              Unimpaired                 Deemed to Accept
              2        Other Secured Claims                 Unimpaired                 Deemed to Accept
              5        General Unsecured Claims             Impaired                   Deemed to Reject
              6        Intercompany Claims                  Impaired                   Deemed to Reject
              7        Interests                            Impaired                   Deemed to Reject

                  C.       The period during which the Debtors may solicit votes to accept or reject the

         Combined Disclosure Statement and Plan, as established by this Order, provides sufficient time

         for the Holders of Claims in the Voting Classes to make informed decisions to accept or reject

         the Combined Disclosure Statement and Plan and submit a Ballot in a timely fashion, and the

         solicitation provided by this Order is consistent with Bankruptcy Code section 1126.

                  D.       The Tabulation Procedures (defined below) for the solicitation and tabulation of

         votes to accept or reject the Combined Disclosure Statement and Plan, as approved herein,

         provide a fair and equitable voting process and are consistent with Bankruptcy Code section

         1126.

                  E.       The contents of the Solicitation Packages and the procedures for providing notice

         of the Confirmation Hearing and the other matters set forth in the Confirmation Notice, under the

         circumstances, constitute sufficient notice to all interested parties in accordance with Bankruptcy

         Code, the Bankruptcy Rules, and the Local Rules.

                  IT IS HEREBY ORDERED, ADJUDGED, AND DECREED THAT:

                  1.       The relief requested in the Motion is granted as set forth herein.




                                                             3

25490798.7
                         Case 19-10998-BLS       Doc 771      Filed 12/03/19    Page 4 of 13



                                     Combined Disclosure Statement and Plan

                2.        The Combined Disclosure Statement and Plan is approved on an interim basis for

         solicitation purposes under Bankruptcy Code sections 105 and 1125 and Bankruptcy Rule 3017.

                3.        The Ballots, substantially in the form attached hereto as Exhibits 1-A and 1-B,

         are approved.

                4.        To be counted as votes to accept or reject the Combined Disclosure Statement and

         Plan, a Ballot must be properly executed, completed, and delivered, by mail, overnight courier,

         or personal delivery to the Voting Agent in accordance with the instructions on the Ballot so that

         it is actually received no later than 4:00 p.m. (prevailing Eastern Time) on January 3, 2020

         (the “Voting Deadline”).

                5.        The following procedures shall be used in tabulating the votes to accept or reject

         the Combined Disclosure Statement and Plan (the “Tabulation Procedures”):

                          (a)    except as otherwise ordered by this Court, any Ballot received after the
                                 Voting Deadline will not be counted absent the consent of the Debtors (in
                                 their sole discretion);

                          (a)    any Ballot that is illegible or contains insufficient information to permit
                                 the identification of the claimant will not be counted;

                          (b)    any Ballot cast by a person or entity that does not hold a Claim in a Voting
                                 Class will not be counted, provided, that Ballots validly submitted through
                                 the E-Balloting Portal will be deemed signed;

                          (c)    any unsigned Ballot will not be counted;

                          (d)    except in the Debtors’ sole discretion, any Ballot transmitted to the Voting
                                 Agent by facsimile or other electronic means (other than through the E-
                                 Balloting Portal) will not be counted;

                          (e)    any Ballot that does not indicate an acceptance or rejection of the
                                 Combined Disclosure Statement and Plan, or that indicates both an
                                 acceptance and rejection of the Combined Disclosure Statement and Plan,
                                 will not be counted;



                                                          4

25490798.7
                       Case 19-10998-BLS         Doc 771      Filed 12/03/19    Page 5 of 13



                        (f)     whenever a claimant casts more than one Ballot voting the same Claim
                                prior to the Voting Deadline, only the latest-dated Ballot timely received
                                will be deemed to reflect the voter’s intent and, thus, will supersede any
                                prior Ballots;

                        (g)     if a claimant casts simultaneous duplicative Ballots that are voted
                                inconsistently, such Ballots will not be counted;

                        (h)     each claimant will be deemed to have voted the full amount of its Claim as
                                set forth on the Ballot;

                        (i)     claimants may not split their vote within a Class; thus, each claimant will
                                be required to vote all of its Claims within the Class either to accept or
                                reject the Combined Disclosure Statement and Plan;

                        (j)     the voting amounts for Prepetition Priming Term Loan Claims and
                                Prepetition Second Term Facility Claims shall be the amounts provided to
                                the Voting Agent by the Prepetition Priming Term Loan Agent and the
                                Prepetition Second Term Facility Agents, as applicable; and

                        (k)     the Debtors further reserve the right to waive any defects or irregularities
                                or conditions of delivery as to any particular Ballot.

                6.      The Confirmation Hearing is hereby scheduled for January 15, 2020 at 10:00

         a.m. (prevailing Eastern Time). The Confirmation Hearing may be continued from time to

         time by the Debtors, with the consent of the Prepetition Term Facility Agents, without further

         notice other than by (a) announcing any adjourned date at the Confirmation Hearing (or any

         continued hearing) or (b) filing a notice on the docket of these chapter 11 cases.

                7.      Objections to approval and confirmation of the Combined Disclosure Statement

         and Plan on any grounds, including adequacy of the disclosures therein, if any, must (a) be in

         writing, (b) comply with the Bankruptcy Rules and the Local Rules, and (c) be filed with the

         Clerk of the Court, 824 North Market Street, 3rd Floor, Wilmington, Delaware 19801, with a

         copy served upon the following (collectively, the “Notice Parties”): (i) counsel to the Debtors,

         (a) Akin Gump Strauss Hauer & Feld LLP, 2001 K Street, N.W., Washington, DC 20006,

         Attn: Scott L. Alberino, Esq. (salberino@akingump.com) and Kevin M. Eide, Esq.


                                                          5

25490798.7
                      Case 19-10998-BLS        Doc 771      Filed 12/03/19   Page 6 of 13



         (keide@akingump.com) and 2300 N. Field Street, Suite 1800, Dallas, TX 75201, Attn: Sarah

         Link Schultz, Esq. (sschultz@akingump.com) and (b) Young Conaway Stargatt & Taylor, LLP,

         Rodney Square, 1000 North King Street, Wilmington, DE 19801, Attn: M. Blake Cleary, Esq.

         (mbcleary@ycst.com) and Jaime Luton Chapman (jchapman@ycst.com); (ii) the U.S. Trustee,

         844 King Street, Suite 2207, Wilmington, DE, 19801, Attn: Benjamin A. Hackman, Esq.

         (Benjamin.A.Hackman@usdoj.gov); (iii) counsel to the Prepetition Priming Term Loan Lenders,

         Ropes & Gray LLP, 1211 Avenue of the Americas, New York, NY 10036, Attn: Matthew M.

         Roose, Esq. (matthew.roose@ropesgray.com); (iv) counsel to the Prepetition Priming Term

         Facility Agent, (a) Thompson Hine LLP, 335 Madison Avenue, 12th Floor, New York, NY

         10017, Attn: John H. Bae, Esq. (john.bae@thompsonhine.com) and (b) Potter Anderson &

         Corroon LLP,1313 N. Market Street, 6th Floor, Wilmington, DE 19801, Attn: Jeremy W. Ryan,

         Esq. (jryan@potteranderson.com); (v) counsel to the Prepetition Second Term Facility Agents,

         Shearman & Sterling LLP, 599 Lexington Avenue, New York, NY 10022, Attn: Ned S.

         Schodek,     Esq.     (ned.schodek@shearman.com)         and     Jordan      Wishnew,      Esq.

         (jordan.wishnew@shearman.com); and (vi) counsel to the Committee, (a) Greenberg Traurig

         LLP, 77 West Wacker Drive, Suite 3100, Chicago, IL 60601, Attn: Nancy A. Peterman, Esq.

         (petermann@gtlaw.com) and David D. Cleary, Esq. (clearyd@gtlaw.com) and (b) Bayard, P.A.,

         600 North King Street, Suite 400, Wilmington, DE 19801, Attn: Justin R. Alberto, Esq.

         (jalberto@bayardlaw.com) and Erin R. Fay, Esq. (efay@bayardlaw.com), by no later than 4:00

         p.m. (prevailing Eastern Time) on January 3, 2020.

                8.     The Debtors shall, if they deem necessary in their discretion, file a consolidated

         reply to any objections or brief in support of approval of the Combined Disclosure Statement and




                                                        6

25490798.7
                        Case 19-10998-BLS           Doc 771    Filed 12/03/19    Page 7 of 13



         Plan by no later than 12:00 p.m. (prevailing Eastern Time) on January 13, 2020 (or two (2)

         business days prior to the date of any adjourned Confirmation Hearing).

                9.       The Confirmation Notice, in substantially the form attached hereto as Exhibit 2,

         is approved.

                10.      Pursuant to Bankruptcy Rule 3017(d), November 30, 2019, at 4:00 p.m.

         (prevailing Eastern Time) shall be the record date for purposes of determining which Holders of

         Claims are entitled to receive Solicitation Packages and vote on the Combined Disclosure

         Statement and Plan (the “Record Date”).

                11.      With respect to any transferred Claim, the transferee shall only be entitled to

         receive and cast a Ballot on account of such transferred Claim if: (a) all actions necessary to

         effect the transfer of the Claim pursuant to Bankruptcy Rule 3001(e) have been completed by the

         Record Date (including, without limitation, the passage of any applicable objection period) or

         (b) the transferee files, no later than the Record Date, (i) the documentation required by

         Bankruptcy Rule 3001(e) to evidence the transfer, and (ii) a sworn statement of the transferor

         supporting the validity of the transfer.

                12.      On or prior to the date that is three (3) business days after the entry of this Order

         (the “Service Date”), the Voting Agent shall mail the Solicitation Packages to the Voting Classes

         containing copies of: (a) the Confirmation Notice; (b) either a paper copy or a copy in “pdf”

         format on CD-ROM or flash drive of the Combined Disclosure Statement and Plan; (c) the

         applicable Ballot; and (d) a pre-paid, pre-addressed return envelope.

                13.      On or prior to the Service Date, the Voting Agent shall mail the Confirmation

         Notice to the following parties, to the extent such parties are not otherwise entitled to receive a

         Solicitation Package: (a) all persons or entities that have filed, or are deemed to have filed a



                                                           7

25490798.7
                         Case 19-10998-BLS        Doc 771      Filed 12/03/19    Page 8 of 13



         proof of Claim or request for allowance of Claim as of the Record Date; (b) all persons or

         entities listed on the Schedules as holding a Claim or potential Claim; (c) the Securities and

         Exchange Commission and any regulatory agencies with oversight authority of the Debtors;

         (d) the Internal Revenue Service; (e) the United States Attorney’s office for the District of

         Delaware; (f) other known Holders of Claims (or potential Claims) and Interests; (g) all entities

         known to the Debtors to hold or assert a lien or other interest in the Debtors’ property; and

         (h) any other parties that have requested notice pursuant to Bankruptcy Rule 2002.

                                                      Bar Dates

                   14.    Except as otherwise set forth herein, 5:00 p.m. (prevailing Eastern time) on the

         date that is thirty (30) days after the Service Date is the deadline for all persons or entities,

         including governmental units, to file proofs of claim (each, a “Proof of Claim”) in these chapter

         11 cases for any SAP Claims against any of the Debtors; provided, that the Confirmation Notice

         shall indicate the exact calendar date of the deadline established by the Court (the “General Bar

         Date”).

                   15.    In the event that the Debtors amend the Schedules, the later of (a) the General Bar

         Date and (b) twenty-one (21) calendar days after the Holder of such Claim is served with notice

         that the Debtors have amended the Schedules with respect to the affected Holder’s Claim, as the

         bar date for filing a Proof of Claim with respect to such Claim affected by such amendment (the

         “Amended Schedule Bar Date”).

                   16.    Holders of Initial Administrative Claims are required to file a request for

         allowance (each, an “Administrative Claim Form”) of such Initial Administrative Claims by

         5:00 p.m. (prevailing Eastern time) on the date that is thirty (30) days after the Service Date;

         provided, that the Confirmation Notice shall indicate the exact calendar date of the deadline



                                                           8

25490798.7
                        Case 19-10998-BLS             Doc 771       Filed 12/03/19       Page 9 of 13



         established by the Court (the “Initial Administrative Claim Bar Date” and collectively with the

         General Bar Date and Amended Schedule Bar Date, the “Bar Dates”).

                 17.      Notwithstanding the foregoing, the following need not file a Proof of Claim or an

         Administrative Claim Form, as applicable:

                          (a)      the DIP Lender, the Prepetition Lender, and the Prepetition Term Facility
                                   Lender Parties (each as defined and set forth in the Final Order
                                   (I) Authorizing the Debtors to Obtain Postpetition Financing,
                                   (II) Authorizing the Use of Cash Collateral, (III) Granting Liens and
                                   Providing Superpriority Expense Status, (IV) Granting Adequate
                                   Protection, (V) Modifying the Automatic Stay, and (VI) Granting Related
                                   Relief [D.I. 278], as supplemented by the Order Approving Stipulation
                                   Supplementing the Final Order (I) Authorizing the Debtors to Obtain
                                   Postpetition Financing, (II) Authorizing the Use of Cash Collateral,
                                   (III) Granting Liens and Providing Superpriority Expense Status,
                                   (IV) Granting Adequate Protection, (V) Modifying the Automatic Stay, and
                                   (VI) Granting Related Relief [D.I. 686] (the “DIP Order”)) with regard to
                                   Claims arising under, as applicable, the DIP Documents, the Prepetition
                                   Loan Documents, or the Prepetition Term Facility Documents (each as
                                   defined in the DIP Order);

                          (b)      any entity that does not have a Secured, Priority, 503(b)(9), or Initial
                                   Administrative Claim against any of the Debtors;

                          (c)      any entity holding an Administrative Claim arising after the date of entry
                                   of this Order;3

                          (d)      any Holder of a Claim that already has filed a Proof of Claim against a
                                   Debtor for such Claim in a form substantially similar to Official
                                   Bankruptcy Form No. 410 with the Clerk of this Court or Prime Clerk;

                          (e)      any person or entity that already has filed a request for allowance of an
                                   Initial Administrative Claim with the Clerk of this Court or Prime Clerk;

                          (f)      any entity whose Claim is listed on the Schedules if: (i) the claim is not
                                   scheduled as any of “disputed,” “contingent,” or “unliquidated”; (ii) such
                                   entity agrees with the amount, nature, and priority of the Claim as set forth
                                   in the Schedules; and (iii) such entity does not dispute that its Claim is an
                                   obligation only of the specific Debtor against which the claim is listed in
                                   the Schedules;



                 3
                     Subject to Court approval, the deadline for filing a request for allowance of an administrative claim
         arising after December 3, 2019 will be set forth in the Effective Date Notice.

                                                                9

25490798.7
                      Case 19-10998-BLS        Doc 771       Filed 12/03/19   Page 10 of 13



                        (g)    any entity whose Claim has previously been Allowed by order of this
                               Court;

                        (h)    any entity whose Claim has been paid in full by the Debtors pursuant to
                               the Bankruptcy Code or in accordance with an order of this Court;

                        (i)    any entity whose Claim is solely against any of the Debtors’ non-Debtor
                               affiliates;

                        (j)    any entity holding a Claim for which a separate deadline to file a Proof of
                               Claim has been fixed previously by this Court;

                        (k)    any Holder of a Claim payable to this Court or the United States Trustee
                               Program pursuant to 28 U.S.C. § 1930 or accrued interest thereon arising
                               under 31 U.S.C. § 3717;

                        (l)    any entity holding a Professional Fee Claim;

                        (m)    any member of the Committee for reimbursement of expenses incurred in
                               connection with the member’s service on the Committee; and

                        (n)    any Debtor having a Claim against another Debtor.

                18.     All Proofs of Claim must conform substantially to Form B10 of the Official

         Bankruptcy Forms. Usage of the Proof of Claim Form available on Prime Clerk’s website at

         https://cases.primeclerk.com/HospitalAcquisition shall satisfy this requirement.

                19.     Pursuant to Bankruptcy Rule 2002, the manner of providing notice of the Bar

         Dates proposed in the Motion is approved in all respects. The manner of notice of the Bar Dates

         approved herein is deemed to fulfill the notice requirements of the Bankruptcy Rules and the

         Local Rules and shall be deemed good and sufficient notice of the Bar Dates to known creditors

         pursuant to Bankruptcy Rule 2002(a)(7).

                20.     On or prior to the Service Date, the Debtors shall post the Proof of Claim form,

         Administrative Claim Form, and the Confirmation Notice on Prime Clerk’s website

         (https://cases.primeclerk.com/HospitalAcquisition).

                21.     Pursuant to Bankruptcy Rule 3003(c)(2), any person or entity that is required to

         file a Proof of Claim Form for a SAP Claim or an Administrative Claim Form for an Initial
                                                        10

25490798.7
                      Case 19-10998-BLS          Doc 771        Filed 12/03/19    Page 11 of 13



         Administrative Claim, but that fails to do so by the applicable Bar Date in the form and manner

         provided for in this Order shall not be treated as a creditor with respect to such Claim for

         purposes of voting on any chapter 11 plan filed in these cases, participating in any distributions

         under the Combined Disclosure Statement and Plan (or any other chapter 11 plan confirmed in

         these cases) on account of such Claim, or receiving further notices regarding such Claim.

                22.     The Debtors, with the consent of the Prepetition Term Facility Agents, may

         extend the Bar Dates by stipulation or otherwise, without further order of this Court, where the

         Debtors determine that to do so is in the best interests of their estates.

                23.     The following procedures shall apply for filing Proofs of Claim for SAP Claims

         and Administrative Claim Forms for Initial Administrative Claims:

                        (a)     Proof of Claim forms and Administrative Claim Forms may be obtained
                                free of charge at https://cases.primeclerk.com/HospitalAcquisition or upon
                                request to the Voting Agent by (i) by telephone at (844) 627-5243 (toll
                                free)     or    (347)      225-0942     (local)  or     (ii)   email     at
                                lifecareinfo@primeclerk.com.

                        (b)     Each Proof of Claim must: (i) be written in English; (ii) include a claim
                                amount denominated in United States dollars as of the Petition Date;
                                (iii) conform substantially with the Proof of Claim form provided by the
                                Debtors or Official Bankruptcy Form No. 410; and (iv) be signed by the
                                claimant or by an authorized agent or legal representative of the claimant.
                                The Proof of Claim must not contain complete social security numbers or
                                taxpayer identification numbers, a complete birth date, the name of a
                                minor, or a financial account number. If applicable, the Proof of Claim
                                should include only the last four digits of social security, tax payer
                                identification, or financial account numbers, only the year of the birth
                                date, or only the initial of a minor. Each request for allowance of an
                                Initial Administrative Claim must: (i) be written in English; (ii) include a
                                claim amount denominated in United States dollars; (iii) conform
                                substantially with the Administrative Claim Form provided by the
                                Debtors; and (iv) be signed by the claimant or by an authorized agent or
                                legal representative of the claimant.

                        (c)     Any Proof of Claim asserting a 503(b)(9) Claim must also: (i) include the
                                value of the goods delivered to and received by the Debtors in the 20 days
                                prior to the Petition Date; (ii) attach documentation identifying which of
                                the Debtors such goods were shipped to and the date such goods were

                                                           11

25490798.7
                      Case 19-10998-BLS        Doc 771       Filed 12/03/19   Page 12 of 13



                               received by such Debtors; (iii) state whether the value of the goods
                               asserted in the Proof of Claim represents a combination of goods and
                               services and, if applicable, the percentage of alleged value related to
                               services and related to goods; and (iv) attach any documentation
                               identifying the particular invoices for which the 503(b)(9) Claim is being
                               asserted.

                        (d)    Each Proof of Claim and Administrative Claim Form must state a claim
                               against only one Debtor and clearly indicate the Debtor against which the
                               claim is asserted. To the extent more than one Debtor is listed on the
                               Proof of Claim or Administrative Claim Form, as applicable, such Claim
                               may be treated as if filed only against the first-listed Debtor. A Proof of
                               Claim or Administrative Claim Form filed under the joint administration
                               case number (No. 19-10998), or otherwise without identifying a specific
                               Debtor, will be deemed as filed only against Hospital Acquisition LLC.

                        (e)    Proofs of Claim and Administrative Claim Forms must be filed either
                               (1) electronically via the interface provided on Prime Clerk’s website, at
                               https://cases.primeclerk.com/HospitalAcquisition/EPOC-Index              (the
                               “Electronic Filing System”) or (2) by delivering the original Proof of Claim
                               or Administrative Claim Form by hand, or sending the original Proof of
                               Claim or Administrative Claim Form by overnight courier or first class
                               mail, on or before the applicable Bar Date, to:

                                       Hospital Acquisition Claims Processing Center
                                       c/o Prime Clerk LLC
                                       850 Third Avenue, Suite 412
                                       Brooklyn, NY 11232

                        (f)    A Proof of Claim or Administrative Claim Form will be deemed timely
                               filed only if it is actually received by Prime Clerk on or before the
                               applicable Bar Date (1) at the address listed above or (2) electronically
                               through the Electronic Filing System. Proofs of Claim or Administrative
                               Claim Forms sent by facsimile, telecopy, or electronic mail transmission
                               (other than those filed electronically through the Electronic Filing System)
                               will not be accepted.

                24.     Notwithstanding anything to the contrary in this Order, not later than four (4)

         business days prior to the deadline to object to confirmation of the Plan, the Debtors shall serve

         upon counsel for Cigna written notice of their irrevocable decision as to whether the Debtors

         propose to assume, assume and assign, or reject each of the Cigna Provider Agreements (as

         defined in the Objection of Cigna to Debtors’ Motion for Entry of an Order (I) Approving the


                                                        12

25490798.7
                         Case 19-10998-BLS       Doc 771       Filed 12/03/19   Page 13 of 13



         Combined Disclosure Statement and Plan on an Interim Basis for Solicitation Purposes Only;

         (II) Establishing Solicitation and Tabulation Procedures; (III) Approving the Form of Ballots

         and Solicitation Materials; (IV) Establishing the Voting Record Date; (V) Fixing the Date, Time,

         and Place for the Combined Hearing and the Deadline for Filing Objections Thereto;

         (VI) Establishing Bar Dates for Filing Proofs of Claim for Secured, Priority, and 503(b)(9)

         Claims and Requests for Allowance of Initial Administrative Claims; and (VII) Granting Related

         Relief [D.I. 753]) pursuant to the Plan.

                   25.    The Debtors are authorized to take or refrain from taking any action necessary or

         appropriate to implement the terms of, and the relief granted in, this Order.

                   26.    The terms and conditions of this Order shall be immediately effective and

         enforceable upon its entry.

                   27.    The Court shall retain jurisdiction to hear and determined all matters arising from

         or related to the interpretation, implementation, and enforcement of this Order.




             Dated: December 3rd, 2019                     BRENDAN L. SHANNON UNITED STATES BANKRUPTCY
             Wilmington, Delaware                          JUDGE




                                                          13

25490798.7
